Exhibit 10.2.3



[sandridgeexecutiveret_image1.jpg]
 
SandRidge Energy, Inc.                
 
ID: 20-8084793
 
123 Robert S. Kerr Avenue    
 
Oklahoma City, Oklahoma 73102
 
 





Incentive Units: Notice of Grant of Award and Award Certificate



--------------------------------------------------------------------------------



Participant:
[Name]
 
Award Number: [number]


[Address]
 
Plan: 2009 Incentive Plan


[Address]
 
ID: [ID]







Effective [DATE] (the “Grant Date”), you have been granted an award of [number]
Incentive Units under the SandRidge Energy, Inc. 2009 Incentive Plan, as amended
(the “Plan”). The award is scheduled to vest in increments on the date(s) shown
below.


Percentage of Incentive Units
Vesting Dates


40%
December 31, 2015
60%
December 31, 2016






--------------------------------------------------------------------------------



This award is granted under and governed by the terms and conditions of the
SandRidge Energy, Inc. 2009 Incentive Plan, as amended, and the Incentive Unit
Award Certificate. The Award Certificate shall be deemed accepted, unless you
provide written notice to the Company within ten (10) business days following
the grant date stating that you do not wish to accept this award. A copy of the
2009 Incentive Plan can be found under the Company Information – Documents tabs
of your E*Trade account or the Department – Stock Plan Administration tabs of
the Company’s intranet. 



--------------------------------------------------------------------------------






- 1 -



--------------------------------------------------------------------------------






SandRidge Energy, Inc.
Incentive Unit Award Certificate
Granted Under 2009 Incentive Plan
This Incentive Unit Award Certificate (“Award Certificate”) is granted by
SandRidge Energy, Inc., a Delaware corporation (the “Company”). This Award
Certificate consists of the following Award Agreement and the “Notice of Grant
of Award” attached as the cover sheet to this Award Certificate, which
identifies the Participant, the number of Incentive Units, the Grant Date, and
the Vesting Dates of this Award.
In consideration of services performed, and to be performed, by the Participant
for the Company, the Company makes this Award of Incentive Units to the
Participant. This Award Certificate, the Incentive Units, and any payment with
respect to the Incentive Units are conditioned on the following terms and the
terms of the SandRidge Energy, Inc. 2009 Incentive Plan, as amended (the
“Plan”), which are incorporated into this Award Certificate by reference. All
capitalized terms used but not defined in this Award Certificate have the
meaning set forth in the Plan.
1.Grant. The Company hereby grants to the Participant the number of Incentive
Units set forth on the attached Notice of Grant Award. The grant is effective as
of the Grant Date set forth on the attached Notice of Grant Award.
2.    Vesting Period.
(a)    Subject to the other terms of this Section 2, the Incentive Units granted
by this Award Certificate shall vest in increments (rounded down to the nearest
whole unit in the case of the first vesting and rounded up to the nearest whole
unit in the case of the second vesting) on the applicable Vesting Dates set
forth on the attached Notice of Grant Award.
(b)    If the Participant’s employment or service with the Company terminates
before some or all of the Incentive Units vest, the Incentive Units that are
unvested shall be immediately and automatically forfeited, provided that if the
Participant’s employment or service with the Company terminates by reason of the
Participant’s death or Disability, any Incentive Units that are unvested shall
immediately and automatically vest.
(c)    Following forfeiture of any Incentive Units, the Participant shall have
no further rights with respect to such Incentive Units, and no amounts will be
due or paid with respect to such Incentive Units.
(d)    If the Participant’s service with the Company is interrupted by an
approved leave of absence, then the applicable “Vesting Dates” shall be delayed
by the number of full or partial months that the Participant is out on the
approved leave of absence.
(e)    For purposes of any vesting acceleration provision in an agreement or
arrangement between the Participant and the Company (such as acceleration of
vesting upon

- 2 -



--------------------------------------------------------------------------------








termination of employment), the Incentive Units will be considered equity-based
compensation and entitled to the same treatment as other equity-based
compensation.
3.    Payment.
(a)    The value of an Incentive Unit will equal the Fair Market Value of one
share of the Company’s common stock on the Grant Date.
(b)    The Company shall pay the Participant the value of each vested Incentive
Unit in a cash payment to the Participant (or, if the Participant is not living
at the time of payment, to the Participant’s beneficiary), in the 30-day period
following a date on which the applicable Incentive Units vest.
(c)    Following payment for an Incentive Unit under this Section 3, the
Participant shall have no further rights with respect to such Incentive Unit,
and no additional amounts will be due or paid with respect to such Incentive
Unit.
4.    No Transfer. The Participant may not sell, assign, transfer, pledge, or
otherwise dispose of any portion of this Award or the Incentive Units described
in this Award Certificate.
5.    No Rights of the Participant as a Stockholder. The Participant, by virtue
of receipt, vesting or payment of Incentive Units, shall have no rights related
to any stock of the Company, such as the right to vote, the right to receive
dividends payable either in stock or in cash, and the right to receive shares in
any recapitalization of the Company.
6.    Withholding Taxes.
(a)    The Company has the right to deduct from payments of any kind otherwise
due to the Participant any federal, state or local taxes of any kind required by
law to be withheld with respect to the issuance, vesting, or payment pursuant to
the Incentive Units.
(b)    The Participant has had the opportunity to review with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of the
Incentive Units and the transactions contemplated by this Award Certificate. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of this Award.
7.    Miscellaneous.
(a)    No Rights to Employment. The Participant acknowledges and agrees that the
vesting set forth in Section 2 shall apply only if the Participant provides
continuous services to the Company, and that any such services (as an employee
or otherwise) remain at the will of the Company. The Participant further
acknowledges that nothing in this Award Certificate or

- 3 -



--------------------------------------------------------------------------------








the Plan constitutes an express or implied promise of continued engagement as an
employee or consultant.
(b)    Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of this Award
Certificate shall be severable and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Award Certificate may be waived, either generally or in any particular instance,
by the Compensation Committee or its authorized delegees.
(d)    Binding Effect. This Award Certificate shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.
(e)    Entire Agreement. This Award Certificate and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Award Certificate.
(f)    Amendment. The Company may revoke this Award Certificate at any time
while any Incentive Units are outstanding if the Award Certificate is determined
by the Company to be contrary to law and, in that event, the Company may give
notice to the Participant that the Incentive Units are to be assigned,
transferred, and delivered to the Company as soon as practicable following the
date of the notice. The Company may also modify this Award Certificate to the
extent necessary to bring the Award Certificate and the Incentive Units into
compliance with any applicable and mandatory law or regulation now or hereafter
promulgated by any governmental agency. The Compensation Committee shall obtain
the Participant’s consent before it amends this Award Certificate to the extent
required under the terms of the Plan.
(g)    Governing Law. This Award Certificate shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
(h)    Tax and Benefits Issues. This award of Incentive Units is intended to be
exempt from Section 409A of the Code, and the provisions hereof shall be
interpreted and administered consistently with such intent. Nothing in this
Award shall transfer liability for any tax or penalty from the Participant to
the Company or any other individual or entity. This Award will not be “benefit
bearing” and will not be considered as compensation for purposes of the
Company’s 401(k) plan, the non-qualified deferred compensation plan, or accrual
of PTO or other leave.
(i)    Participant’s Acknowledgments. The Participant shall be deemed to have
accepted this Award Certificate unless the Participant provides written notice
to the Company, within ten (10) business days following the Grant Date, that the
Participant does not wish to

- 4 -



--------------------------------------------------------------------------------








accept the Award. By accepting this Award Certificate, the Participant
acknowledges that he or she: (1) has read this Award Certificate; (2) has had
the opportunity to be represented by legal counsel in connection with his or her
acceptance of this Award Certificate; (3) understands the terms and consequences
of this Award Certificate; and (4) is fully aware of the legal effect of this
Award Certificate.


SANDRIDGE ENERGY, INC.


By:________________________________________
Title: ______________________________________



- 5 -

